Case 1:19-cv-02594-RM-SKC Document 247 Filed 04/12/21 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 19-cv-02594-RM-SKC

  UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

         Plaintiff,

  v.

  MEDIATRIX CAPITAL INC., et al.,

         Defendants,

  and

  MEDIATRIX CAPITAL FUND LTD., et al.,

         Relief Defendants.


          ORDER GRANTING UNOPPOSED MOTION FOR ORDER APPROVING
        AND CONFIRMING SALE OF REAL PROPERTIES COMMONLY KNOWN AS:
           (1) 7349 E. CASITAS DEL RIO DRIVE, SCOTTSDALE, ARIZONA; AND
                     (2) 8221 E. SHERIDAN ST., SCOTTSDALE, ARIZONA

         The Court, having read and considered the Unopposed Motion for Order Approving and

  Confirming Sale of Real Properties Commonly Known as: (1) 7349 E. Casitas Del Rio Drive,

  Scottsdale, Arizona; and (2) 8221 E. Sheridan St., Scottsdale, Arizona (“Motion”) brought by

  Receiver, Brick Kane of Robb Evans & Associates LLC (“Receiver”) and all pleadings and

  evidence filed in support thereof, there being no opposition to the Motion by any party, the Court

  finding that these are arm’s length transactions and the purchase prices are fair and reasonable,

  and good cause appearing therefore, it is

         ORDERED that

         1.      The Motion and all relief sought therein is granted in its entirety.
Case 1:19-cv-02594-RM-SKC Document 247 Filed 04/12/21 USDC Colorado Page 2 of 6




         2.      The Receiver is authorized to sell the real property commonly known as 7439 E.

  Casitas Del Rio Drive, Scottsdale, Arizona (“Casitas Property”), Assessor’s Parcel Id: 212-03-

  697, and legally described as:

                 Lot 89, Silverstone Parcel F, according to Book 1314 of Maps,

                 Page 14, records of Maricopa County, Arizona

  and discharge the proceeds in accordance with applicable law and the orders of this Court,

  including without limitation this Order. The sale of the Casitas Property is hereby confirmed

  under Title 28 U.S.C. §2001(b).

         3.      The Receiver is authorized to complete the sale on an “as is” basis, as more fully

  described in the sale contract documents, by private sale to William P. Korbin Trustee of the

  Korbin Living Trust and Gayle S. Korbin Trustee of the Korbin Living Trust (collectively,

  “Casitas Buyer”), an arm’s length buyer, at a purchase price of $540,000, pursuant to the

  Residential Resale Real Estate Purchase Contract, Counter Offer One, Seller’s Addenda,

  Addendum No. 1a, Additional Terms, “AS-IS” Purchase, Counter Offer 2, and Addendum 3,

  (collectively, the “Casitas Sale Contract”), collectively attached as Exhibit 1 to the declaration of

  Brick Kane (“Kane Declaration”) filed in support of this Motion.

         4.      Pursuant to the Exclusive Right to Sell/Rent Listing Contract Legal Language

  (“Casitas Listing Agreement”) dated December 24, 2020, attached as Exhibit 2 to the Kane

  Declaration, a sales commission in the amount of 5% of the purchase price paid by the Casitas

  Buyer shall be paid from the proceeds of the sale at close of escrow and no other sales

  commission shall be paid from the proceeds of the sale or shall be paid by or be the

  responsibility of the Receiver under any circumstances.

         5.      The sale of the Casitas Property by private sale to the Casitas Buyer under the



                                                    2
Case 1:19-cv-02594-RM-SKC Document 247 Filed 04/12/21 USDC Colorado Page 3 of 6




  Casitas Sale Contract shall be and is hereby approved and confirmed by this Order without

  further notice, hearing, or additional order.

         6.      The Receiver is authorized to sell and convey the Casitas Property and to execute

  all documents and instruments necessary or appropriate to complete, implement, effectuate, and

  close the sale of the Casitas Property to the Casitas Buyer, including but not limited to the deed

  conveying title to the Casitas Property.

         7.      The sale of the Casitas Property to the Casitas Buyer is being sold in an “as is”

  condition, without any warranties or representations, with all faults known and unknown, as

  more particularly set forth in the Casitas Sale Contract.

         8.      Any licensed title insurer and the Casitas Buyer may rely on this Order as

  authorizing the Receiver to transfer legal title to the Casitas Property free and clear of all liens

  and encumbrances.

         9.      The Receiver shall permit and/or cause to be paid from the proceeds of sale all

  ordinary and customary closing costs, all costs and expenses required to be paid pursuant to the

  terms of the Casitas Sale Contract by the Receiver from the proceeds of sale, the sales

  commission pursuant to the Casitas Listing Agreement, all real property tax liens and prorated

  real property taxes due up to the date of closing, any unpaid and delinquent homeowner’s

  association dues and charges, and the balance due under the obligation secured by the deed of

  trust in favor of New Horizons 401(k) PSP, Brad A. Gilbertson, Trustee as to a 50% interest, and

  Arnold N. Hirsch PSP as to a 50% interest (“Casitas Encumbrance”), provided that the total of

  late fees, late charges and default interest to be paid at closing on the Casitas Encumbrance shall

  be limited to $12,121.10.

         10.     After payment of the sums set forth in the preceding paragraph, all net proceeds



                                                     3
Case 1:19-cv-02594-RM-SKC Document 247 Filed 04/12/21 USDC Colorado Page 4 of 6




  from the sale of the Casitas Property shall be disbursed to the Receiver and be the sole and

  exclusive property of the receivership estate, free and clear of all other liens and encumbrances,

  if any exist.

          11.     The Receiver is authorized to sell the real property commonly known as 8221

  East Sheridan Street, Scottsdale, Arizona (“Sheridan Property”), Assessor’s Parcel Id: 131-33-

  078, and legally described as:

                  Lot 455, Village Grove Eleven, according to the Plat recorded in

                  Book 85 of Maps, Page 25, Records of Maricopa County, Arizona

  and discharge the proceeds in accordance with applicable law and the orders of this Court,

  including without limitation this Order. The sale of the Sheridan Property is hereby confirmed

  under Title 28 U.S.C. §2001(b).

          12.     The Receiver is authorized to complete the sale on an “as is” basis, as more fully

  described in the sale contract documents, by private sale to Black Canyon Equity, LLC

  (“Sheridan Buyer”), an arm’s length buyer, at a purchase price of $520,000, pursuant to the

  Residential Resale Real Estate Purchase Contract, Counter Offer One, Seller’s Addenda,

  Addendum No. 1a, “AS-IS” Purchase, Compliance Notice, Additional Terms, and Addendum 2,

  (collectively, the “Sheridan Sale Contract”), collectively attached as Exhibit 3 to the Kane

  Declaration.

          13.     Pursuant to the Exclusive Right to Sell/Rent Listing Contract Legal Language

  (“Sheridan Listing Agreement”) dated December 14, 2020, attached as Exhibit 4 to the Kane

  Declaration, a sales commission in the amount of 5% of the purchase price paid by the Sheridan

  Buyer shall be paid from the proceeds of the sale at close of escrow and no other sales

  commission shall be paid from the proceeds of the sale or shall be paid by or be the



                                                   4
Case 1:19-cv-02594-RM-SKC Document 247 Filed 04/12/21 USDC Colorado Page 5 of 6




  responsibility of the Receiver under any circumstances.

         14.     The sale of the Sheridan Property by private sale to the Sheridan Buyer under the

  Sheridan Sale Contract shall be and is hereby approved and confirmed by this Order without

  further notice, hearing, or additional order.

         15.     The Receiver is authorized to sell and convey the Sheridan Property and to

  execute all documents and instruments necessary or appropriate to complete, implement,

  effectuate, and close the sale of the Sheridan Property to the Sheridan Buyer, including but not

  limited to the deed conveying title to the Sheridan Property.

         16.     The sale of the Sheridan Property to the Sheridan Buyer is being sold in an “as is”

  condition, without any warranties or representations, with all faults known and unknown, and

  without permits, as more particularly set forth in the Sheridan Sale Contract.

         17.     Any licensed title insurer and the Sheridan Buyer may rely on this Order as

  authorizing the Receiver to transfer legal title to the Sheridan Property free and clear of all liens

  and encumbrances.

         18.     The Receiver shall permit and/or cause to be paid from the proceeds of sale all

  ordinary and customary closing costs, all costs and expenses required to be paid pursuant to the

  terms of the Sheridan Sale Contract by the Receiver from the proceeds of sale, the sales

  commission pursuant to the Sheridan Listing Agreement, all real property tax liens and prorated

  real property taxes due up to the date of closing, and the balance due under the obligation

  secured by the deed of trust in favor of SWH Funding LLC.




                                                    5
Case 1:19-cv-02594-RM-SKC Document 247 Filed 04/12/21 USDC Colorado Page 6 of 6




          19.     After payment of the sums set forth in the preceding paragraph, all net proceeds

  from the sale of the Sheridan Property shall be disbursed to the Receiver and be the sole and

  exclusive property of the receivership estate, free and clear of all other liens and encumbrances,

  if any exist.

          DATED this 12th day of April, 2021.

                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge




                                                   6
